Citation Nr: 1534045	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for right ankle arthritis with recurrent strain, prior to June 14, 2014, and to a rating in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, (which, inter alia, granted service connection for right ankle arthritis with recurrent strain).  An interim August 2014 rating decision increased the rating at issue to 10 percent, effective June 14, 2014.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue is characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in May 2015; a transcript from that hearing has been associated with the claims file.

The Board notes that the Veteran was initially granted service connection for "right ankle arthritis with recurrent strain."  In the August 2013 Statement of the Case, the RO stated that there was an "administrative error" in the January 2013 rating decision with respect to the disability for which service connection was granted and that, going forward, the disability at issue was "right ankle recurrent sprain" (without arthritis).  Regardless of whether the medical evidence of record supports the change in diagnosis, it does not appear that the RO properly initiated the process to sever service connection for right ankle arthritis.  Therefore, the Board has recharacterized the issue above to reflect that the rating for "right ankle arthritis with recurrent strain" remains the issue on appeal.  The Board notes, however, that the determination made herein as to the appropriate rating assigned for the Veteran's ankle disability, however diagnosed, is based on the symptoms (functional limitations) shown.  Thus, the Board finds that the Veteran is not prejudiced by a decision at this time (i.e., prior to resolving whether service connection for "right ankle arthritis" should be severed and service connection for "right ankle recurrent sprain" granted in its place), and sees no reason to delay an otherwise (partially) favorable decision.  For clarity, the disability in question will be referred to as "right ankle disability" in the decision, below.

The issue of right foot arthritis has been raised by the record in a November 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion.


CONCLUSION OF LAW

Throughout the appeal period, a rating of 10 percent (but no greater) is warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted service connection and assigned the initial rating and effective date for the award, statutory notice had served its purpose, and its application is no longer necessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  A September 2012 letter properly provided notice on the downstream issue of entitlement to increased initial rating.  The matter was readjudicated in an August 2013 Statement of the Case after the appellant had opportunity to respond and provide additional evidence.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post service treatment records are associated with the record.  He has not identified any pertinent evidence that is outstanding.  (The Board notes that, while on November 2012 VA examination, the Veteran stated that he had seen private providers in the past, at the March 2015 Board hearing his representative clarified that all relevant treatment was with VA.  See Board hearing transcript, Page 7.  Thus, the Board finds that remand for private treatment records is not warranted.)  He was afforded VA examinations in November 2012 and June 2014.  The Board finds these examination reports and opinions cumulatively to be adequate for rating purposes; the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any outstanding relevant evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2015, the undersigned explained what was needed to substantiate the claim for increases in the "staged" ratings assigned by the RO.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The RO has rated the Veteran's service-connected ankle disability at 0 percent, prior to June 14, 2014, and 10 percent thereafter under the provisions of Codes 5003 and 5271.  Code 5003 provides for assigning painful arthritic motion at least the minimum compensable rating for limitation of motion of the joint affected (here, 10 percent).  Code 5271 provides for a 10 percent rating for moderate limited motion of the ankle and a 20 percent rating for marked limited motion; "marked" and "moderate" are not defined.  

In his July 2012 claim, the Veteran requested service connection for an unspecified right ankle disability, the symptoms of which were not described.  

On November 2012 VA examination, the examiner noted the diagnosis in the Veteran's STRs of right ankle strain and the Veteran's complaints of sustained multiple strains postservice to the same ankle, "resulting in chronically weakened ankle."  The Veteran reported that he sprains his ankle at least once a year, at which point it is painful and has required, on at least one occasions, the use of crutches.  The Veteran described flare-ups at least once a month, requiring him to wrap his ankle to get his work boot on; he does not miss any work as a result or take any NSAIDs.

No painful or limited motion was seen on range of motion testing, to include repetitive use testing, and no functional impairment was noted on examination.  There was no ankylosis, malunion, or any other ankle impairment noted.  The examiner noted the occasional use of an ankle wrap to treat recurrent strain, but no other assistive devices.  The examiner stated that imaging confirmed a diagnosis of right ankle arthritis.  

The January 2013 rating decision assigned a noncompensable rating because no painful or limited motion was demonstrated on examination.  In his March 2013 Notice of Disagreement, the Veteran asserted that he does have pain in his ankle.

On January 2014 VA examination, the examiner recorded the Veteran's statement that he has intermittent redness, heat, and swelling when he sprains his ankle, which happens at least yearly, due to weakness of the joint.  He reported pain of up to 7 out of 10 with weightbearing.  

On range of motion testing, right ankle plantar flexion was normal (45 degrees) and extension was 10 degrees (out of 20).  There was painful motion throughout all ranges of motion, but there were no additional limitations after repetitive use testing.  The examiner noted pain on movement, swelling, and disturbance of locomotion, as well as localized tenderness or pain on palpation.  The Talar tile test (for laxity) was positive, but there was no evidence of ankylosis, malunion, talectomy, or other ankle disability.  A mildly antalgic gait was noted, and walking on toes/heels was difficult.  Sitting tolerance and sit-to-stand were within normal limits, and the Veteran was able to fully squat and return to a normal position.  The examiner noted occasional use of an ankle wrap.  The examiner stated that imaging showed no arthritis.  With respect to any additional range of motion loss during a flare-up, the examiner stated that he could not provide an opinion without resort to speculation.  However, the Veteran reported that flare-ups do not impact ankle function.  

The August 2014 (interim) rating decision established a "staged" rating, from the date of the June 2014 examination, based on the painful/limited motion seen on that examination.  

In an August 2014 statement (submitted on a VA Form 9), the Veteran stated that he would provide a medical opinion that he had "marked" limitation of ankle motion, but in October 2014 correspondence he stated that he had no other information to submit and asked that his claim be processed.  

At the May 2015 Board hearing, the Veteran testified that he tries to prevent sprains by wearing boots that he laces tightly and avoiding bad terrain, but that he sprains his ankle several times a year, and that it seems to get worse every time.  It swells and is painful, and the Veteran treats it by wrapping and icing it.  He also reported that his ankle "clicks" when he walks. 

The Board finds that the Veteran's report, on November 2012 VA examination, of flare-ups that include painful motion (that he is competent to report) is sufficient to warrant a compensable, 10 percent rating for painful motion from the date of claim.  (The Board again notes that it is not necessary, for the purpose of this decision, to determine whether the painful motion is due to arthritis or recurrent sprain.)  

The Board has considered whether a rating in excess of 10 percent is warranted at any time during the period on appeal.  The Board notes that there is no lay assertion or medical evidence of ankylosis, malunion, or astragalectomy, nor is there evidence of painful motion with incapacitating episodes.  Thus, the relevant Code for consideration of a rating in excess of 10 percent (whether for arthritis or sprain) is 5271, for limited motion of the ankle.  38 C.F.R. § 4.71a.  

A 20 percent rating under Code 5271 requires "marked" limitation of motion.  The Board has considered the medical and lay evidence of record and finds that it does not support a finding of marked limitation of motion.  No painful or limited motion was seen on November 2012 VA examination.  On January 2014 VA examination, symptoms of pain, redness, heat, laxity, and swelling were noted.  While there was pain throughout range of motion testing, flexion was normal and extension was reduced by 10 degrees; there were no additional limitations after repetitive use testing.  A mildly antalgic gait was noted, as well as difficulty walking on toes/heels, but sitting tolerance and sit-to-stand were within normal limits, and the Veteran was able to fully squat and return to a normal position.  With respect to consideration of additional functional limitation on flare-up, the Veteran's use of a wrap during flare-ups was reported, but, notably, the Veteran also reported that flare-ups do not impact ankle function.  

The Board notes that the Veteran's lay testimony regarding his ankle functioning - chronic weakness and flare-ups that are painful and require the use of a wrap but do not prevent him from working - is consistent with the objective findings.  (The Board acknowledges that the Veteran reported the use of crutches in the past, but notes that the evidence indicates that such incident was prior to the period of time on appeal.)  

The Board has considered the Veteran's contention (at the May 2015 hearing) that the VA examinations are inadequate because the 2012 examination was not conducted by a physician, the 2014 examination did not include specific language as to whether the disability was "marked" or "moderate," and the 2014 examiner could not opine as to additional functional loss during flare-up without resort to speculation.  However, the Board notes that there is no requirement that VA examinations be conducted by a physician (and the Veteran has not alleged that the nurse practitioner who conducted the 2012 VA examination was incompetent); that (as stated at the hearing) "marked" and "moderate" are not defined by regulation but, rather, interpreted by the adjudicator based on the objective findings noted by VA examiners (and the Veteran did not provide lay or medical evidence to support his assertion that his limitation of motion is "marked"); and that, while the examiner was unable to opine as to additional functional loss during flare-ups, the Veteran reported, during that same examination, that he has no additional functional limitations during flare-ups (and he is presumed competent to report on symptoms capable of lay observation.)

The Board has also considered whether a new examination was required based on the Veteran's May 2015 testimony that his ankle gets worse with every sprain and that he has clicking that has intensified over the years.  However, the Board finds that such statements, read in context of the Veteran's testimony as a whole, reflect an assertion of worsening since the initial injury (over 40 years ago); the Veteran did not indicate that he experiences any additional functional impairment not reflected in the January 2014 VA examination.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  However, the symptoms considered, to include limitation of motion based on pain, weakness, swelling, instability, and heat are all encompassed by the rating schedule.  The schedular rating assigned throughout the period for consideration is, therefore, adequate.  Furthermore, there is no evidence of hospitalization related to the ankle disability, and the evidence (to include the Veteran's lay testimony that he does not miss work due to his ankle disability and the findings on June 2014 examination that the disability does not affect his ability to work) does not indicate marked interference with employment.  Thus, the Board finds that referral of the claim for extraschedular consideration is not required.  

As the Veteran testified that he owns a construction/landscaping/excavating business (i.e., he is employed), the Board finds that consideration of a total disability rating based on individual unemployability due to service-connected disability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the competent and credible lay evidence of record indicates that symptoms of painful motion (on flare-up) were present from the initial claim; consequently, a compensable 10 percent rating is assigned from the date of claim.  However, the lay and medical evidence of record does not suggest that the Veteran's disability is manifested by "marked" limitation of motion; thus, a rating in excess of 10 percent is not warranted at any time during the appeal period.


ORDER

A rating of 10 percent, but no higher, is granted for the Veteran's ankle disability, from July 24, 2012, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


